BENEDICT, District Judge.
This is an action to enforce a lien upon the above vessels jointly, for supplies furnished by the libelant. He .claims a lien by virtue of the statute of the state of New York, the vessels being domestic vessels. The theory of the libel seems to be that this fleet of boats should be treated as one vessel, and, the supplies, in question having been'bought for the fleet (although used on some of the vessels, and not on others), this gives the libelant a lien therefor upon all of the vessels jointly. This proposition cannot be maintained. The statute of the state of New York creates a lien upon a vessel for provisions supplied to such vessel, and not otherwise. It is impossible to say from the evidence here what part of the supplies in question, or whether any of them, was used to provision any particular vessel. The evidence will not permit holding that the vessels proceeded against were so employed as to constitute in law a single vessel; but, if such a case be possible, the statute of the state makes no provision for a lien upon several vessels so employed. The testimony fails to designate the vessel which was supplied with provisions furnished by the libelant. Doubtless, the provisions were used to supply the needs of men employed on some of the vessels proceeded against, but which of the vessels was supplied by the libelant does not appear. The libel must be dismissed, but without costs.